Citation Nr: 1001748	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-18 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment provided by Highlands Regional Medical Center 
in Prestonsburg, Kentucky, on November 17, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.  He died in February 2005.  The appellant is 
the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Medical Center (AOJ).


FINDINGS OF FACT

1.  The Veteran received treatment at Highlands Regional 
Medical Center on November 17, 2002, for a non-service-
connected disability.  

2.  The evidence does not establish that the Veteran was 
treated for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services for treatment provided by 
Highlands Regional Medical Center in Prestonsburg, Kentucky, 
on November 17, 2002, have not been met.  38 U.S.C.A. 
§§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000, 
17.1001, 17.1002 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009), does not apply in the 
instant case.  Because the claim in this case is governed by 
the provisions of Chapter 17 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Moreover, the Board has reviewed the case for 
purpose of ascertaining whether the appellant has had a fair 
opportunity to present arguments and evidence in support of 
her claim for reimbursement of medical expenses, and the 
Board concludes that the requirements for the fair 
development of the appeal have been met in this case.  In a 
September 2005 statement, she made specific arguments as to 
why she met the criteria for reimbursement, which shows her 
actual knowledge of the evidence necessary to substantiate 
the claim.

Legal Criteria & Analysis

During the Veteran's lifetime, he was service connected for 
residuals of acoustic trauma, vestibular labyrinthine injury, 
with disequilibrium and tinnitus; bilateral hearing loss, and 
tinnitus.  The Veteran was treated at Highlands Regional 
Medical Center for a general complaint of weakness.  The 
appellant has not attempted to claim that the Veteran was 
treated for a service-connected disability.  Thus, the claim 
for medical reimbursement falls under the Millennium Act, 
which involves emergency treatment for non-service-connected 
disabilities.  

Generally, in cases where a claimant seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Under 38 C.F.R. § 17.130 (2009), it states, "No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities."

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities that has 
not been previously authorized may be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
under the United States Code was enacted by Congress as part 
of the Veterans Millennium Health Care and Benefits Act, Pub. 
L. No. 106-117, 113 Stat. 1553 (1999).  The provisions of the 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability). 

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

The records show the Veteran went to the emergency room at 
Highlands Regional Medical Center with complaints of 
weakness, but denied chest pain.  A physician noted that 
there was no chest pain or trouble breathing and no 
respiratory distress.  The Veteran was treated and released 
within three hours.  The AOJ has denied the claim, stating 
that the evidence does not establish that the Veteran was 
treated for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health and that a VA or other Federal 
facility/provider was feasibly available.  

The appellant has argued that the Veteran was seen for severe 
shortness of breath, which is a symptom associated with a 
heart attack (the Veteran had a history of congestive heart 
failure).  She noted the Veteran had a defibrillator, which 
would shock him and that a past occurrence had caused the 
defibrillator to shock the Veteran over 47 times.  The 
appellant also stated that she and the Veteran had been told 
that should the Veteran feel like he was having a heart 
attack or heart failure, he should go to the closest 
emergency room available.  She noted this incident occurred 
at 1:00am, and the VA clinic was closed. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
appellant's claim for reimbursement.  The reasons follow.

The Board agrees with the AOJ's determination that the 
evidence does not show that the Veteran was treated for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  The standard to meet this requirement is low.  While 
already quoted above, the Board will repeat what the 
regulation states as to this standard: 

This standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part.

While the appellant has made a good argument in establishing 
that the Veteran's situation was a medical emergency, the 
medical records addressing the hospitalization treatment do 
not substantiate her allegations.  She states that the 
Veteran was complaining of shortness of breath, which is a 
symptom of a heart attack or heart failure.  There is one 
record showing a chief complaint of "Short of breath."  
However, the two medical records where the examiners actually 
wrote down the Veteran's description of his symptoms  do not 
correlate with this one medical record.  For example, the 
"Emergency Department Record," shows that the Veteran 
reported that the onset of his presenting problem began two 
days ago.  He described feeling "generally weak without 
other systemic symptoms."  The examiner added, "The patient 
is only able to describe the problem as just feeling sick 
with no particular focus or specific complaints."  A 
separate medical record shows that the nurse noted the 
Veteran complained of weakness but denied complaints of chest 
pain.  The Board accords more probative value to these two 
medical records, where the medical professionals wrote 
specific findings regarding the Veteran than the typewritten 
notation of "Short of Breath" entered by a clerk.  

In reviewing a description of the symptoms the Veteran 
described to the medical professionals (in other words, 
attempting to see the Veteran's medical situation from his 
perspective), the Board does not find these report of 
symptoms, as described by the Veteran, would cause a prudent 
person to believe that the absence of immediate medical 
attention would result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.  The Veteran had a medical history of congestive heart 
failure, but the symptoms the Veteran reported when treated 
by the medical professionals do not indicate that the Veteran 
felt the symptoms he was experiencing were in an emergent 
state and related to his congestive heart failure, 
particularly when shortness of breath and chest pain were 
specifically denied.  

Also hurting the claim is the fact that the Veteran reported 
having felt this way for two days prior to going to the 
emergency room.  This is evidence against a finding of 
"acute symptoms," and there was nothing in these records to 
indicate the Veteran's weakness constituted a "severe" 
symptom.  See 38 C.F.R. § 17.1002(b).

Finally, while this particular standard is to be viewed from 
the patient's perspective, it must be noted that the 
physician in reporting the Veteran's history noted no chest 
pain or trouble breathing and no respiratory distress.  He 
also stated the Veteran was not in "acute distress."

Because the appellant's claim does not meet at least one of 
the criterion under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1002, reimbursement for any amount is prohibited.  The 
Board need not go into whether the claim meets any of the 
other criteria, as the failure to meet one of them precludes 
payment.  Id.  

While the Board sympathizes with the appellant, it finds that 
the preponderance of the evidence does not establish a basis 
to grant reimbursement for the November 17, 2002, emergency 
room medical treatment for the reasons described above.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
for treatment provided by Highlands Regional Medical Center 
in Prestonsburg, Kentucky, on November 17, 2002, is denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


